DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “7” has been used to designate both a “motor vehicle,” “wires,” and an “interface.”  Also, the reference character “1” has been used to designate both a “programmable microcontroller” and a “box made of plastic.”  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
The Claims are objected to because there are two sets of claims contained in the file wrapper, these two sets of claims only appear to differ with respect to certain reference numerals (e.g., one set recites “x (2)” in Line 3 of Claim 1, and the other set recites “x (3 and 4)” in Line 5 of Claim 1), but neither set of claims contains nomenclature to identify claim amendments.  That is, one of the sets of claims is necessarily more recent than the other set; however, the more recent set of claim does not follow the rules set forth in 37 C.F.R. 1.121(c).
Further, Claims 1-3 are objected to because Claims 1-3, respectively, do not contain a period at the ends thereof.
Claim 1: The Office recommends deleting the word “mechanism” (Line 4).
Claim 1: Either the word “axis” (Line 5 and Line 10) should be amended to recite “axes,” or the limitation “x” (Line 5 and Line 10) should be amended to recite “x axis.”
Applicant is requested to follow the rules set forth in 37 C.F.R. 1.121.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the “means for data transfer” (Claim 1), the “means for the user to customize the central electronic system” (Claim 2), the “programmatic means” (Claim 3), the “equation” and “function” (Claim 3).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

For purposes of rejecting the claims under 35 U.S.C. 112, the Office is recognizing the Claims which are provided on two (2) pages as the most recent claim set.
Claims 1-3 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1: The “brake” (Line 1) lacks clear antecedent basis.
Claim 1: The “throttle” (Line 2) lacks clear antecedent basis.
Claim 1: The “operator’s lower extremities” (Lines 2-3) lack clear antecedent basis.
Claim 1: The “x [axis]” (Line 5) lacks clear antecedent basis.
Claim 1: The “y axis” (Line 5) lacks clear antecedent basis.
Claim 1: It is unclear what the limitation “described in preceding claims” (Lines 12-13) means because there are no claims which precede Claim 1.
Claim 2: The “user” (Line 1) lacks clear antecedent basis.
Claim 2: It is unclear whether the “system” (Line 2) relates to the claimed “central electronic system” introduced in Claim 1, or some other system.
Claim 2: The metes and bounds surrounding the limitation “more appropriate for the operator’s unique anatomical range of motion and/or speed of reaction” (Lines 4-5) are unclear.  Exactly what makes a position of a joystick “appropriate?”
Claim 3: The “desired position” (Line 2) lacks clear antecedent basis.
Claim 3: The “position” (Line 3) lacks clear antecedent basis.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and 

Claim 3 is rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  Claim 3 contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
In particular, Claim 3 recites a “mathematical equation relating the position of the joystick to the desired position of the brake and throttle” (Lines 4-5) and a “function to calculate the difference between current position (sic) of the throttle or brake and the desired position set by the operator” (Lines 6-8).  However, the original disclosure does not provide or describe any specific equation or function that satisfies the function recited in Claim 3.
Turning to the Wands factors, the breadth of the claims is found to be overly broad because claim 3 simply recites a “mathematical equation” and a “function,” the nature of the invention would appear to require a specific equation and function, but none has been disclosed, the prior art does not appear to shed light on a specific equation and/or function, the level of one of ordinary skill and the level of predictability in the art would not be able to discern suitable equations and/or functions to satisfy Claim 3, the inventor has not provided sufficient direction, and working examples do not appear to exist.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In the instant application, the “means for data transfer” (Line 11 of Claim 1) does not appear to find any support within the specification.
Furthermore, the “means for the user to customize the central electronic system (Line 1 of Claim 2) does not appear to find any support within the specification.
Finally, the “programmatic means for the central electronic system to determine the desired position of the brake and throttle” (Lines 1-2 of Claim 3) does not appear to find any support within the specification.

Claim Rejections - 35 USC §§ 102, 103
For purposes of rejecting the claims under 35 U.S.C. 112, the Office is recognizing the Claims which are provided on two (2) pages as the most recent claim set.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, as best understood in light of the rejections under 35 U.S.C. 112(a), 112(b) above, are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. Patent No. 6,415,879 to Kamen et al., which discloses:
Claim 1:  An electronic driving aid operable for controlling [a] brake and [a] throttle of a motor vehicle 10 without use of [an] operator's lower extremities[,] comprising:
a joystick mechanism 8 with position sensing in both [an] x [axis] and [a] y axis by which the operator may control the brake and throttle using a single hand (see FIG. 1; see also Col. 5, Lines 35-37 and Col. 5, Lines 48-51)[;]
a central electronic system for processing information supplied by the joystick 8 in order to determine the position of the x and y axis set by the operator (see Col. 4, Line 59 to Col. 5, Line 8, and Col. 5, Lines 35-51.  These portions of the disclosure either provide direct support for a central electronic system that processes information supplied by the joystick 8 or such a central electronic system is inherent based upon this disclosure)[; and]
a means for data transfer between the joystick and [the] central electronic system (see, e.g., Col. 5, Lines 53-67; see also Col. 4, Line 59 to Col. 5, Line 8).
Claim 2: A means for the user to customize the central electronic system described in Claim 1[,]

Claim 3: A programmatic means for the central electronic system to determine the desired position of the brake and throttle based on the position of the joystick 8 described in Claim 1 consisting of:
a mathematical equation relating the position of the joystick 8 to the desired position of the brake and throttle[; and]
a function to calculate the difference between current position of the throttle or brake and the desired position set by the operator (see Col. 4, Line 59 to Col. 5, Line 8).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDELL J KRUG whose telephone number is (313)446-6577.  The examiner can normally be reached on Mon-Fri: 9:00-14:30 AZ time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/RANDELL J KRUG/Primary Examiner, Art Unit 3658